Order entered October 16, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00687-CR

                  CHRISTOPHER MICHAEL DUCHARME, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-80054-2018

                                          ORDER
       Before the Court is court reporter Sheri Vecera’s October 14, 2018 request for additional

time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

due on or before October 22, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE